

Exhibit 10.2


ACQUISITION AGREEMENT


                        ACQUISITION AGREEMENT (the "Agreement") dated as of
April 15th, 2016, by and among Amazing Energy Oil and Gas Co., a Nevada
corporation whose principal office is located at 701 S. Taylor St., Suite 470,
LB 113, Amarillo, Texas 79101 ("AEOG") and each person listed on Exhibit A
("SELLERS") who are owners of shares of common stock of Jilpetco, Inc., a Texas
corporation ("JILP") who have executed a subscription agreement which will be
appended hereto at closing whose principal office is located at 701 S. Taylor
Street, Suite 470, LB 113, Amarillo, Texas 79101.




R E C I T A L S


A.                JILP is engaged in the drilling for oil and gas.


B.                 SELLERS own all of the outstanding shares of JILP set forth
on Exhibit A.


C.                 AEOG is a publicly traded company engaged in the business of
oil and gas exploration, development, and on a limited scale the mining of
properties containing valuable mineral deposits.


D.                AEOG desires to acquire one hundred percent (100%) of the
issued and outstanding shares of common stock of JILP, in consideration of AEOG
paying Five Hundred Thousand Dollars ($500,000.00) to SELLERS.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.


ARTICLE I
ACQUISITION OF JILP COMMON STOCK BY AEOG


1.1              Acquisition of JILP. In the manner and subject to the terms and
conditions set forth herein, AEOG shall acquire from SELLERS, one hundred
percent (100%) of the issued and outstanding shares of common stock of JILP (the
"JILP shares of common stock").


1.2              Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
"Exchange") shall become effective on the Closing Date as defined herein.


1.3              Consideration and Due Date of Payment


(a)
In connection with the acquisition of the JILP shares of common stock, AEOG will
pay the SELLERS Five Hundred Thousand Dollars ($500,000.00).



(b)
The consideration in 1.3 (a) above is due on April 15, 2016, but may be paid on
or before one hundred and twenty (120) days from April 15, 2016.

1

--------------------------------------------------------------------------------





1.4              Effect of Stock Purchase. As of the Closing Date, all of the
following shall occur:


(a)            The Articles of Incorporation of JILP and AEOG, as in effect on
the Effective Date, shall continue in effect without change or amendment.


(b)            The Bylaws of JILP and AEOG, as in effect on the Closing Date,
shall continue in effect without change or amendment.


1.5              Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) AEOG shall deliver a schedule relating to AEOG which, along with
the reports of AEOG filed with the Securities and Exchange Commission, shall be
referred to as the "AEOG Disclosure Schedule", and (b) SELLERS and JILP shall
deliver a schedule relating to SELLERS and JILP (the "JILP Disclosure Schedule"
and collectively with the AEOG Disclosure Schedule, the "Disclosure Schedules")
setting forth the matters required to be set forth in the Disclosure Schedules
as described elsewhere in this Agreement. The Disclosure Schedules shall be
deemed to be part of this Agreement. AEOG'S Disclosure Schedule shall include,
but is not limited to, all publicly filed documents of AEOG.


1.6              Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the JILP shares of common stock and
AEOG Shares.


ARTICLE II
CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


AEOG, SELLERS and JILP covenant that between the date hereof and the Closing
Date (as hereinafter defined):


2.1              Access by SELLERS and JILP. AEOG shall afford to SELLERS, JILP,
and their legal counsel, accountants and other representatives, throughout the
period prior to the Closing Date, full access, during normal business hours, to
(a) all of the books, contracts and records of AEOG, and shall furnish SELLERS
and JILP, during such period, with all information concerning AEOG that SELLERS
or JILP may reasonably request and (b) the properties of AEOG in order to
conduct inspections at SELLERS and JILP's expense to determine that AEOG is
operating in material compliance with all applicable federal, state and local
and foreign statutes, rules and regulations, and that AEOG's assets are
substantially in the condition and of the capacities represented and warranted
in this Agreement. Any such investigation or inspection by SELLERS or JILP shall
not be deemed a waiver of, or otherwise limit, the representations, warranties
and covenants contained herein. SELLERS and JILP shall grant identical access to
AEOG and its agents.


2.2              Conduct of Business. During the period from the date hereof to
the Closing Date, the business of AEOG and JILP shall be operated by the
respective entities in the usual and ordinary course of such business and in
material compliance with the terms of this Agreement. Without limiting the
generality of the foregoing:


(a)                AEOG and JILP, respectively, shall each use their reasonable
efforts to (i) keep available the services of the present agents of AEOG and
JILP; (ii) complete or maintain all existing


2

--------------------------------------------------------------------------------





material agreements; (iii) maintain the integrity of all confidential
information of AEOG and JILP; and (iv) comply in all material respects with al l
applicable laws; and


                        (b)               Except as contemplated by this
Agreement, AEOG and JILP shall not (i) sell, lease, assign, transfer or
otherwise dispose of any of their material assets or property including cash;
(ii) agree to assume, guarantee, endorse or in any way become responsible or
liable for, directly or indirectly, any material contingent obligation; make any
material capital expenditures; (iii) enter into any transaction concerning a
merger or consolidation other than with the other party hereto or liquidate or
dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
related transactions, all or a substantial part of its property, business, or
assets, or stock or securities convertible into stock of any subsidiary, or make
any material change in the present method of conducting business; (iv) declare
or pay any dividends or make any other distribution (whether in cash or
property) on any shares of its capital stock or purchase, redeem, retire or
otherwise acquire for value any shares of its capital stock or warrants or
options whether now or hereafter outstanding; (v) make or suffer to exist any
advances or loans to, or investments in any person, firm, corporation or other
business entity not a party to this Agreement; (vi) enter into any new material
agreement or be or become liable under any new material agreement, for the
lease, hire or use of any real or personal property; (vii) create, incur, assume
or suffer to exist, any mortgage, pledge, lien, charge, security interest or
encumbrance of any kind upon any of its property or assets, income or profits,
whether now owned or hereafter acquired; or (viii) agree to do any of the
foregoing.


2.3             Exclusivity to SELLERS and JILP. AEOG and its officers,
directors, representatives and agents, from the date hereof, until the Closing
Date (unless this Agreement shall be earlier terminated as hereinafter
provided), shall not hold discussions with any person or entity, other than
SELLERS and JILP or their respective agents concerning the Exchange, nor
solicit, negotiate or entertain any inquiries, proposals or offers to purchase
the business of AEOG, nor the shares of capital stock of AEOG from any person
other than SELLERS and JILP, nor, except in connection with the normal operation
of AEOG's respective business, or as required by law, or as authorized in
writing by SELLERS, disclose any confidential information concerning AEOG to any
person other than SELLERS, JILP and SELLERS and JILP's representatives or
agents. SELLERS and JILP shall from the date hereof, and until the Closing Date,
owe the identical obligations of confidentiality and exclusivity to AEOG
concerning the Exchange as stated in this Section.


2.4              Board and Shareholder Approval. The Board of Directors of AEOG
has determined that the Agreement is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Agreement. Shareholders of AEOG will not vote or approve of the transaction
contemplated by this agreement. This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
AEOG, the valid and binding obligation of AEOG, enforceable in accordance with
their respective terms.




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF AEOG


Except as set forth in the AEOG Disclosure Schedule (which incorporates all the
reports of AEOG filed with the United States Securities and Exchange Commission)
AEOG represents and warrants to SELLERS and JILP as follows:
3

--------------------------------------------------------------------------------





3.1              Organization and Standing. AEOG is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. AEOG has all requisite corporate power to carry on its business as it is
now being conducted and is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary under applicable law except where the failure to
qualify (individually or in the aggregate) will not have any material adverse
effect on the business or prospects of AEOG. The copies of the Articles of
Incorporation and Bylaws of AEOG, as amended to date, which have been delivered
to SELLERS and JILP, are true and complete copies of these documents as now in
effect.


3.2              Taxes. For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Taxes") shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)
AEOG has filed all Tax returns. AEOG will pay in full or has adequately reserved
against all Taxes otherwise assessed against it through the Closing Date.



(b)
AEOG is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and, to the knowledge of AEOG, no claim
for assessment or collection of any Tax related to AEOG has been asserted
against AEOG that has not been paid. There are no Tax liens upon the assets of
AEOG. There is no valid basis, to AEOG's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to AEOG by any governmental authority.



3.3              Compliance with Laws and Regulations. AEOG has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of AEOG is conducted or
to which AEOG is subject, including all requisite filings with the SEC. AEOG has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.4             Hazardous Materials. To the knowledge of AEOG, AEOG has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term "Hazardous Materials" means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC§§ 1317(a), 1321 (b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC§ 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101 (14) and Section 102 of
the Comprehensive Environmental Response, Compensation and Liability Act, 42 USC
§§ 9601(14), 9602.


4

--------------------------------------------------------------------------------





3.5             No Breaches. The making and performance of this Agreement will
not (i) conflict with or violate the Articles of Incorporation or the Bylaws of
AEOG, (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which AEOG is a party or by which AEOG or any of
its businesses, or operations may be bound or affected or (iii) result in any
breach or termination of, or constitute a default under, or constitute an event
which, with notice or lapse of time, or both, would become a default under, or
result in the creation of any encumbrance upon any material asset of AEOG under,
or create any rights of termination, cancellation or acceleration in any person
under, any contract.


3.6              Employees. AEOG has does not have any employees that are
represented by any labor union or collective bargaining unit. Nor does AEOG have
any employment agreements or compensation plans which are in effect with anyone.


3.7              Financial Statements. Year-end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the "Financial Statements"). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of AEOG for the periods indicated, prepared in
accordance with generally accepted accounting principles ("GAAP"), consistently
applied. There are no assets of AEOG the value of which is materially overstated
in said balance sheets.


3.8              Absence of Certain Changes or Events. Except as set forth in
the AEOG Disclosure Schedule, since January 31, 2016 (the "Balance Sheet
Dates"), there has not been:


(a)      
any material adverse change in the financial condition, properties, assets,
liabilities or business of AEOG;



(b)     
any material damage, destruction or loss of any material properties of AEOG,
whether or not covered by insurance;



(c)     
any material adverse change in the manner in which the business of AEOG and has
been conducted;



(d)     
any material adverse change in the treatment and protection of trade secrets or
other confidential information of AEOG; and



(e)     
any occurrence not included in paragraphs (a) through (d) of this Section 3.8
which has resulted, or which AEOG has reason to believe, might be expected to
result in, a material adverse change in the business or prospects of AEOG.



3.9              Government Licenses, Permits, Authorizations. AEOG has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits"). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
AEOG, threatened.


5

--------------------------------------------------------------------------------





3.10          Employee Benefit Plans.


(a)     
AEOG has no bonus, material deferred compensation, material incentive
compensation, stock purchase, stock option, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.



(b)     
AEOG has not maintained, sponsored or contributed to, any employee pension
benefit plan (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA")) or any similar pension benefit plan
under the laws of any foreign jurisdiction.



(c)     
Except as set forth in the AEOG Disclosure Schedule, neither the execution,
delivery or performance of this Agreement, nor the consummation of the Agreement
or any of the other transactions contemplated by this Agreement, will result in
any bonus, golden parachute, severance or other payment or obligation to any
current or former employee or director of any of AEOG, or result in any
acceleration of the time of payment, provision or vesting of any such benefits.



3.11          Business Locations. Other than as set forth in the AEOG Disclosure
Schedule, AEOG does not own or lease any real or personal property in any state
or country.


3.12          Intellectual Property. AEOG owns no intellectual property of any
kind. AEOG is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.


3.13          Governmental Approvals. Except as set forth in the AEOG Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by AEOG with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with AEOG's execution, delivery and performance of this
Agreement. Except as set forth in the AEOG Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of AEOG to
enable AEOG to enter into and carry out this Agreement.


3.14          Transactions with Affiliates. Except as set forth in the AEOG
Disclosure Schedule, AEOG is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from AEOG; nor are there any transactions
of a continuing nature between AEOG and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of AEOG for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term (i)"Affiliate" shall mean any person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. As used in the foregoing definition,
the term (ii) "control" shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(iii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other entity.
6

--------------------------------------------------------------------------------





3.15          No Distributions. AEOG has not made nor has any intention of
making any distribution or payment to any of its shareholders with respect to
any of its shares prior to the Closing Date.


3.16          Liabilities. AEOG has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the AEOG Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
AEOG, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and AEOG Disclosure Schedule.


3.17          Accounts Receivable. AEOG has no accounts receivables other than
as disclosed in the AEOG Disclosure Schedule.


3.18          Insurance. AEOG has no insurance policies in effect.


3.19          Principal AEOG Shareholder Representations and Warranties. THE
PRINCIPAL AEOG SHAREHOLDER represents and warrants that he has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the other Closing Documents to which he is a party and to perform
his obligations under this Agreement and the other Closing Documents to which he
is a party, and he has good and marketable title to all of the AEOG Shares
listed in Exhibit A hereto, free and clear of all liens, claims and encumbrances
of any third persons.


3.20          No Omissions or Untrue Statements. To the best of each party's
knowledge no representation or warranty made by AEOG or the PRINCIPAL AEOG
SHAREHOLDER to SELLERS and JILP in this Agreement, the AEOG Disclosure Schedule
or in any certificate of an AEOG officer required to be delivered to SELLERS
pursuant to the terms of this Agreement, contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading as
of the date hereof and as of the Closing Date.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF JILP AND SELLERS


Except as set forth in the JILP Disclosure Schedule, SELLERS jointly and
severally represent and warrant to AEOG as follows as of the date hereof and as
of the Closing Date:


4.1              Organization and Standing of JILP. JILP is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas, and has the corporate power to carry on its business as now conducted and
to own its assets and is duly qualified to transact business as a foreign
corporation in each state where such qualification is necessary except where the
failure to qualify will not have a material adverse effect on the business or
prospects of JILP. The copies of the Articles of Incorporation and Bylaws of
JILP, as amended to date, and made available to AEOG, are true and complete
copies of those documents as now in effect.
7

--------------------------------------------------------------------------------





4.2              Authority. The Board of Directors of JILP has approved this
agreement.


4.3              No Conflict. The making and performance of this Agreement will
not (i) conflict with the Articles of Incorporation or the Bylaws of JILP, (ii)
violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which JILP is a party or by which JILP or any of their
material assets, business, or operations may be bound or affected or (iii)
result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of JILP, or create any rights of termination, cancellation, or
acceleration in any person under any material agreement, arrangement, or
commitment.


4.4              Properties. Except as set forth in the JILP Disclosure
Schedule, SELLERS have good and marketable title to all of the JILP shares of
common stock, free and clear of all liens, claims and encumbrances of third
persons whatsoever, and JILP has good and marketable title to all of the assets
and properties which it purports to own as reflected on the balance sheet
included in the JILP Financial Statements (as hereinafter defined), or
thereafter acquired.


4.5              Governmental Approval; Consents. No authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by SELLERS or JILP with any governmental authority,
domestic or foreign, federal, state or local, is required in connection with
SELLERS OR JILP's execution, delivery and performance of this Agreement. Except
as set forth in the JILP Disclosure Schedule, no consents of any other parties
are required to be received by or on the part of SELLERS or JILP to enable
SELLERS and JILP to enter into and carry out this Agreement.


4.6              Adverse Developments. Since January 31, 2016, there have been
no material adverse changes in the assets, liabilities, properties, operations
or financial condition of JILP, and no event has occurred other than in the
ordinary and usual course of business or as set forth in the JILP Financial
Statements which could be reasonably expected to have a materially adverse
effect upon JILP.


4.7              Taxes. JILP has duly filed all returns required to be filed.
All such returns were, when filed, and to SELLER'S knowledge are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. JILP has paid in full all taxes through the
Closing Date. JILP is not a party to any pending action or proceeding by any
governmental authority for the assessment of any tax, and, to the knowledge of
JILP, no claim for assessment or collection of any tax has been asserted against
JILP that have not been paid. There are no tax liens upon the assets of JILP.
There is no valid basis, to JILP's knowledge, for any assessment, deficiency,
notice, 30-day letter or similar intention to assess any tax to be issued to
JILP by any governmental authority.


4.8              Litigation. Except as set forth on the JILP Disclosure
Schedule, there is no material claim, action, proceeding, or investigation
pending or, to their knowledge, threatened against or affecting SELLERS or JILP
before or by any court, arbitrator or governmental agency or authority. There
are no material decrees, injunctions or orders of any court, governmental
department, agency or arbitration outstanding against SELLERS or JILP.


4.9              Compliance with Laws and Regulations. JILP has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable


8

--------------------------------------------------------------------------------





to it in all jurisdictions in which its operations are currently conducted or to
which it is currently subject.


4.11          Governmental Licenses, Permits and Authorizations. JILP has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12          Liabilities. JILP has no material direct or indirect Liabilities,
as that term is defined in Section 3.22 ("JILP Liabilities"), whether or not of
a kind required by generally accepted accounting principles to be set forth on a
financial statement, other than (i) JILP liabilities fully and adequately
reflected or reserved against on the JILP Balance Sheet, (ii) JILP liabilities
incurred in the ordinary course of the business of JILP, and (iii) JILP
liabilities otherwise disclosed in this Agreement, including the Exhibits
hereto.


4.13          Contracts and Other Commitments. Schedule 4.13 of the JILP
Disclosure Schedule consists of a true and complete list of all material
contracts, agreements, commitments and other instruments (whether oral or
written) to which JILP is a party. JILP has made or will make available to AEOG
a copy of each such contract. All such contracts are valid and binding upon JILP
and are in full force and effect and are enforceable in accordance with their
respective terms. No such contracts are in breach, and no event has occurred
which, with the lapse of time or action by a third party, could result in a
material default under the terms thereof. To JILP'S knowledge, no stockholder of
JILP has received any payment from any contracting party in connection with or
as an inducement for causing JILP to enter into any such contract.


4.14          Absence of Certain Changes or Events. Except as set forth in the
JILP Disclosure Schedule, since January 31, 2016 (the "Balance Sheet Date"),
there has not been:


(a)            any material adverse change in the financial condition,
properties, assets, liabilities or business of JILP;


(b)            any material damage, destruction or loss of any material
properties of JILP, whether or not covered by insurance;


(c)            any material adverse change in the manner in which the business
of JILP and has been conducted;


(d)            any material ad verse change in the treatment and protection of
trade secrets or other confidential information of JILP; and


(e)            any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which JILP has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
JILP.


4.15          Financial Statements. JILP will supply the financial statements
required by Item 9.01(a) within 71 calendar days after the date that the initial
report on Form 8-K must be filed relating to this transaction.
9

--------------------------------------------------------------------------------





4.16          JILP Property. Schedule 4.16 of the JILP Disclosure Schedule sets
forth a complete and correct list and summary description of all property owned
by JILP.


4.17          Subsidiaries. Except as set forth in Schedule 4.18 of the JILP
Disclosure Schedule, JILP owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.


4.18          Hazardous Materials. To the knowledge of JILP, JILP has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term "Hazardous Materials" means any substance
now or hereafter designated which is found to be toxic or harmful to humans or
the environment when present in certain amounts or quantities.


4.19          Employees. JILP has no employees that are represented by any labor
union or collective bargaining unit.


4.20          Employee Benefit Plans. The JILP Disclosure Schedule identifies
each salary, bonus, material deferred compensation, material incentive
compensation, stock purchase, stock option, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program or material agreement.


4.21          Business Locations. Other than as set forth in the JILP Disclosure
Schedule, JILP does not own or lease any real or personal property in any state
or country (JILP rents offices in Amarillo, Texas).


4.22          Insurance. Except as set forth in Schedule 4.22 of the JILP
Disclosure Schedule, JILP has no insurance policies in effect. (Insurance for
directors).


4.23          No Omission or Untrue Statement. To the best of each party's
knowledge, no representation or warranty made by SELLERS to AEOG in this
Agreement contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading as of the date hereof and as of the
Closing Date.




ARTICLE V
CLOSING


5.1              Closing. The acquisition shall be completed on a date to be
mutually agreed upon between the parties but not later than March 31, 2016 on
which the last of the conditions contained in this Article V is fulfilled or
waived (the "Closing Date"). At the Closing, AEOG and SELLERS shall make the
deliveries contemplated by this Agreement, and in accordance with the terms of
this Agreement.


5.2              AEOG's Closing Deliveries. At the Closing, in addition to
documents referred elsewhere, AEOG shall cause to be delivered to SELLERS:


10

--------------------------------------------------------------------------------





(a)      
a certificate, dated as of the Closing Date, executed by the Treasurer or Chief
Financial Officer of AEOG, to the effect that the representations and warranties
contained in this Agreement are true and correct in all material respects at and
as of the Closing Date and that AEOG has complied with or performed in all
material respects all terms, covenants, and conditions to be complied with or
performed AEOG on or prior to the Closing Date;



(b)     
$500,000.00 cash which may be paid up to 120 days from March 31, 2016.



(c)     
Audited financial statements required by Item 9.01(b) of Form 8-K which may be
delivered up to 71 days from the date of this Agreement.



(d)     
Certified resolution of the Board of Directors and shareholders authorizing and
approving the transactions set forth herein;



(e)     
The AEOG Disclosure Schedules;



(f)      
such other documents as SELLERS or their counsel may reasonably require.



5.3              JILP's Closing Deliveries. At the Closing, in addition to
documents referred to elsewhere, SELLERS shall deliver to AEOG:


(a)     
a certificate of SELLERS dated as of the Closing Date that the representations
and warranties of SELLERS contained in this Agreement are true and correct in
all material respects and that SELLERS have complied with or performed in all
material respects all terms, covenants, and conditions to be complied with or
performed by SELLERS on or prior to the Closing Date;



(b)     
certificates representing JILP shares of common stock owned by SELLERS, duly
endorsed for transfer or accompanied by a properly executed stock power;



(c)     
the JILP Disclosure Schedules;



(d)     
such other documents as AEOG or its counsel may reasonably require.



ARTICLE VI
CONDITIONS TO OBLIGATIONS OF AEOG


The obligation of AEOG to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1              Compliance by JILP and SELLERS. JILP and SELLERS shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or comp lied with i n all
material respects by SELLERS prior to or on the Closing Date;


6.2              Accuracy of JILP and SELLERS' Representations. JILP and
SELLERS'


11

--------------------------------------------------------------------------------





representations and warranties contained in this Agreement (including the
Disclosure Schedule) or any schedule, certificate, or other instrument delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby shall be true and correct in all material respects at and as
of the Closing Date (except for such changes permitted by this Agreement) and
shall be deemed to be made again as of the Closing Date.


6.3              Documents. All documents and instruments required hereunder to
be delivered by JILP and SELLERS to AEOG at the Closing shall be delivered in
form and substance reasonably satisfactory to AEOG and its counsel.


6.4              Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to AEOG's knowledge, be threatened.


6.5              Material Adverse Change. Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
January 31, 2016, in the financial position, results of operations, assets, or
liabilities of JILP, nor shall any event or circumstance have occurred which
would result in a material adverse change in the financial position, results of
operations, assets, or liabilities of JILP.


6.6              Approval by Board of Directors. The Board of Directors of AEOG
shall have approved this Agreement and the transactions contemplated hereby.


6.7              Satisfaction with Due Diligence. AEOG shall have been satisfied
with its due diligence review of JILP, its subsidiaries and their operations.


6.8              Regulatory Compliance. AEOG shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


ARTICLE VII
CONDITIONS TO SELLERS' OBLIGATIONS


The obligation of SELLERS to consummate the Closing is subject to the following
conditions, any of which may be waived by SELLERS in their discretion.


7.1              Compliance by AEOG. AEOG shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by them prior to or on the Closing
Date.


7.2              Accuracy of Representations of AEOG. The representations and
warranties of AEOG contained in this Agreement (including the exhibits hereto
and the AEOG Disclosure Schedule) or any schedule, certificate, or other
instrument delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3              Litigation. No litigation seeking to enjoin the transactions
contemplated by this


12

--------------------------------------------------------------------------------







Agreement or to obtain damages on account hereof shall be pending or to SELLERS'
knowledge, be threatened.


7.4              Documents. All documents and instruments required hereunder to
be delivered by AEOG at the Closing shall be delivered in form and substance
reasonably satisfactory to SELLERS and their counsel.


7.5              Balance Sheet. Except as set forth in Section 7.5 of the AEOG
Disclosure Schedule, AEOG shall have no the liabilities as incurred in the
ordinary course of business, as reflected on AEOG's most recent balance sheet,
or as otherwise approved by SELLERS.


7.6              Approval by Board of Directors. The board of directors of JILP
and each JILP selling shareholder shall have executed this agreement.


7.7              Satisfaction with Due Diligence. SELLERS shall have been
satisfied with their due diligence review of AEOG and satisfied themselves that
AEOG continues to trade its shares on the Bulletin Board.


7.8              Regulatory Compliance. JILP shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


ARTICLE VIII
TERMINATION


8.1              Termination Prior to Closing.



(a) If all of the terms and conditions of this Agreement have not been satisfied
by July 29, 2016, any party may terminate this Agreement at any time thereafter
by giving written notice of termination to the other, provided, however, that no
party may terminate this Agreement if such party has breached any material terms
or conditions of this Agreement and such breach has prevented the timely closing
of the Exchange. Notwithstanding the above, such deadline may be extended one or
more times, only by mutual written consent of SELLERS, JILP and AEOG. Further in
the event of termination of this Agreement each party will return all
consideration it received from the other.




(b) Prior to Closing, any party may terminate this Agreement following the
insolvency or bankruptcy of the other party hereto, or if any one or more of the
conditions to Closing set forth in Article VI or Article VII shall become
incapable of fulfillment or there shall have occurred a material breach of this
Agreement and either such condition of breach shall not have been waived by the
party for whose benefit the condition was established, then AEOG (in the case of
a condition in Article VI) or SELLERS (in the case of a condition specified in
Article VII) may terminate this Agreement. In addition, either AEOG or SELLERS
may terminate this Agreement upon written notice to the other if it shall
reasonably determine that the Exchange has become inadvisable by reason of the
institution or threat by any federal, state or municipal governmental
authorities of a formal investigation or of any action, suit or proceeding of
any kind against either or both parties.



13

--------------------------------------------------------------------------------





8.2            Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other patty incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.


ARTICLE IX
ADDITIONAL COVENANTS


9.1             Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties' obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2             Changes in Representations and Warranties of a Party. Between
the date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (a) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (b) any impending or threatened breach in any
material respect of any of the party's representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.


9.3             SEC Filings. The parties agree that the following filings shall
be made with the Securities and Exchange Commission ("Commission"): (a) a report
on Form 8-K will be filed with the Commission disclosing the consummation of the
Exchange which shall include, but not be limited to, completion of Items 2.01
thereof; and, (b) any and all other filings necessary to comply with the
Exchange Act.


9.4              Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, JILP shall continue to conduct its
businesses and maintain its business relationships in the ordinary and usual
course consistent with past practice and will not, without limitation, without
the prior written consent of AEOG:


(a)            Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;


(b)            Agree to, or assume guarantee, endorse or otherwise in any way be
or become responsible or liable for, directly or indirectly, any material
contingent obligation;


14

--------------------------------------------------------------------------------





(c)            Make any material capital expenditures;


(d)            Enter into any transaction concerning a merger or consolidation
other than with the other party hereto or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business;


(e)            Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)            Make any advances or loans to, or investments in any person,
firm, corporation or other business entity not a part y to this Agreement;


(g)            Enter into any new material agreement or be or become liable
under any new material agreement, for the lease, hire or use of any real or
personal property; or


(h)            Create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired.


ARTICLE X
MISCELLANEOUS


10.1            Expenses. Each party shall each pay its own expenses incident to
the negotiation, preparation, and carrying out of this Agreement, including
legal and accounting and audit fees.


10.2            Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in an y certificate delivered by or on
behalf of AEOG or SELLERS pursuant hereto, or in connection with the actions
contemplated here by shall be deemed representations, warranties and covenants
by SELLERS and AEOG as the case may be, hereunder. All representations,
warranties, and covenants made by AEOG or SELLERS in this Agreement, or pursuant
hereto, shall survive the Closing in a period of two (2) years.


10.3            Publicity. SELLERS and AEOG shall not issue any press release or
make any other public statement, in each case, relating to, in connection with
or arising out of this Agreement or the transactions contemplated hereby,
without obtaining the prior approval of the other, which shall not be
unreasonably withheld or delayed, except that prior approval shall not be
required if, in the reasonable judgment of AEOG prior approval by SELLERS would
prevent the timely dissemination of such release or statement in violation of
applicable federal securities laws, rules or regulations or policies of the
Bulletin Board.


10.4            Non-Disclosure. A disclosing party will not at any time after
the date of this Agreement, without the recipient's consent, except in the
ordinary operation of its business or as required by law, divulge, furnish to or
make accessible to anyone any knowledge or information with


15

--------------------------------------------------------------------------------





respect to confidential or secret processes, inventions, discoveries,
improvements, formulae, plans, material, devices or ideas or know-how, whether
patentable or not, with respect to any confidential or secret aspects of such
party (including, without limitation, customer lists, supplier lists and pricing
arrangements with customers or suppliers) ("Confidential Information"). The
parties will not at any time after the date of this Agreement and prior to the
Exchange use, divulge, furnish to or make accessible to anyone any Confidential
Information (other than to its representatives as part of its due diligence or
corporate investigation). Any information, which (i) at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (i i) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third patty provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings i n this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.


10.5            Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for al l
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


10.6            Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service,
registered or certified mail, return receipt requested, or (iii) personally
delivered by a nationally recognized express overnight courier service, charges
prepaid, to the following addresses (or such other addresses as the parties may
specify from time to time in accordance with this Section)


If, to SELLERS:                       Jed Miesner
JILPETCO, INC.
701 S. Taylor Street
Suite 470,LB 113
Amarillo, Texas 79101
Tel: (806) 351-2077
Fax: (806) 351-2088
Email: jedmiesner@gmail.com


Counsel for AEOG:            Conrad C. Lysiak
The Law Office of Conrad C. Lysiak, P.S.
West 601 First Avenue
Suite 903
Spokane, WA 99201
Tel.: (509) 624-1475
16

--------------------------------------------------------------------------------





Fax: (509) 747-1770
Email: cclysiak@lysiaklaw.com


If, to AEOG:                                 Stephen Salgado
Amazing Energy Oil and Gas, Co.
701 S. Taylor Street
Suite 470, LB 113
Amarillo, Texas 79101
Tel: (806) 322-1922
Fax: (806) 351-2088
Email: Stephen@amazingenergy.com


Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service, as the case
may be, or (iii) 72 hours after shipment by such courier service.


10.7            Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Texas without giving effect to
the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
the state of Texas for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


10.8            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


10.9            No Implied Waiver; Remedies. No failure or delay on the par1of
the parties hereto to exercise any right, power, or privilege hereunder or under
any instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


10.10        Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.


10.11        Headings. The headings of the Sections of this Agreement, where
employed, are for the convenience of reference only and do not form a part
hereof and in nq way modify, interpret or construe the meanings of the parties.


10.12       Severability. To the extent that any provision of this Agreement
shall be invalid or


17

--------------------------------------------------------------------------------





unenforceable, it shall be considered deleted hereof and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.


10.13        Attorneys Fees. In the event an y legal action is brought to
interpret or enforce this Agreement, the party prevailing in such action shall
be entitled to recover its attorneys' fees and costs in addition to any other
relief that it is entitled.


10.14       Consultants. Each party represents to the others that there i s no
broker or finder entitled to a fee or other compensation for bringing the
pa1t·ies together to effect the Exchange.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.




AEOG:
 
Amazing Energy Oil and Gas Co.,
   
a Nevada Corporation
                           
By.
MATT COLBERT
     
Matt Colbert, CFO
                       
JILP:
 
Jilpetco, Inc.,
   
a Texas Corporation
                           
By.
JED MIESNER
     
Arnold "Jed" Miesner, President
               
SELLERS:
LIST ALL OF THE
 
SIGNATURES OF SHAREHOLDERS OF
 
SHAREHOLDERS OF JILP
 
JLLP
         
Arnold "Jed" Miesner
 
JED MIESNER











18

--------------------------------------------------------------------------------









EXHIBIT A




STOCKHOLDER(S) OF SELLERS:


Arnold "Jed" Miesner                                                      Shares
Owned of Seller:                                                      1 00%




















19

--------------------------------------------------------------------------------







AEOG Disclosure Schedule




















20

--------------------------------------------------------------------------------







JILP and SELLERS' Disclosure Schedule





















21